Per Curiam.

This is an appeal by the defendant from an order of the Special Term of this court, entered on March 15, 1899, denying defendant’s motion to compel a reply to the alleged new matter constituting defense by way of avoidance contained in defendant’s answer herein, ■ embraced in paragraphs II, III, IV, V, VIII, and XIV of such answer.
The answer is lengthy and somewhat involved, but the sections referred to pleaded new matter by way of avoidance, and the authorities are too numerous to require separate mention, that in cases of this character a reply should be ordered.
Order appealed from reversed and a motion to compel reply granted.
Present: O’Dwyer and McCarthy, JJ.
Order reversed and motion granted.